Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 29, 2021 has been entered.
Claims 1-3, 11-14, 20, and 21 remain pending in the application, with claims 1-3, 11, 20, and 21 being examined, and claims 12-14 deemed withdrawn. Claims 4-10 and 15-19 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action mailed July 2, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
	Regarding claim 1 and 20, they contain the word “lypholized”, which appears to be a misspelling of the word “lyophilized”.  
	Appropriate correction is required.

Claim Interpretation
Claim 20, Lns. 3-5 recite in part, “providing an oral fluid collection device comprising a borosilicate glass collection tube, the collection tube having a reagent component disposed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 10-11 recite, “essentially free of surfactants and solvents”. However, it is unclear what the term “essentially free” means. Does the reagent component need to be entirely free? What amount constitutes “essentially free”? For purposes of examination, the above phrase will be examined as “free of surfactants and solvents”.
Claim 20 contains similar issues regarding the use of the limitation “essentially free of surfactants and solvents”, and is similarly rejected.
Claim 1, Lns. 11-12 recite, “a moisture content as low as achievable by standard freeze drying technique”. However, it is unclear what this moisture content is, and it is not further defined in the instant Specification. Therefore, the scope of the claim is unclear. For purposes of compact prosecution, the above limitation has been examined as any moisture content obtained by freeze drying.
Claim 20 contains similar issues regarding the use of the limitation “a moisture content as low as achievable by standard freeze drying technique”, and is similarly rejected.
Claim 1, Lns. 17-18 recite, “wherein the volume of the oral fluid is not substantially volumetrically modified by the reagent component”. However, the term “substantially volumetrically modified” is unclear as to what level would constitute a substantial volumetric modification. Therefore, the scope of the claim is unclear. For purposes of compact prosecution, the above limitation has been examined as any reagent component that does not appear to substantially alter the volume of the oral fluid, whether it be because the reagent is only present in a minor amount, or the reagent dissolves in the oral fluid.
Claim 20 contains similar issues regarding the use of the limitation “wherein the volume of the oral fluid is not substantially volumetrically modified by the reagent component”, and is similarly rejected.
Claims 2, 3, 11, and 21 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Butlin et al. (US Pub. No. 2015/0190122; hereinafter Butlin; already of record) in view of Slowey et al. (US Pub. No. 2009/0306543; hereinafter Slowey; already of record), further in view of Goertz et al. (US Publication No. 2003/0059766; hereinafter Goertz; already of record), further in view of Wang et al. (US Pub. No. 2010/0184082; hereinafter Wang; already of record), further in view of Komeda et al. (US Pub. No. 2006/0116333; hereinafter Komeda; already of record), further in view of Musshoff et al., Cocaine and benzoylecgonine concentrations in fluorinated plasma samples of drivers under suspicion of driving under influence, 15 July 2010, Forensic Science International, Vol. 200, Pgs. 67-72 (Year: 2010) (hereinafter Musshoff; already of record), further in view of Bahl et al. (US Pat. No. 5,609,160; hereinafter Bahl; already of record), further in view of Politi et al., Application of Liquid Chromatography-Mass Spectrometry in Doping Control, January/February 2005, Journal of Analytical Toxicology, Vol. 29, Pgs. 1-14 (Year: 2005) (hereinafter Politi; already of record), further in view of Bauer et al. (US Pat. No. 4,810,633; hereinafter Bauer; already of record).

Regarding claim 1, Butlin discloses an oral fluid sample collection device ([0003]). The device comprises: 
	a borosilicate glass collection tube ([0054]). The collection tube has a reagent component disposed directly therein ([0055]-[0056]). The reagent component comprises anti-bacterial agents ([0055]-[0056]) and a buffer ([0055]-[0056]). 
	A cap having an inert liner, wherein the cap is configured for engageably sealing the collection tube ([0042], see Fig. 1A at container cap 110 and sample container 115, [0057]-[0059], the cap includes a closure liner 725 for providing a sorption neutral surface, [0052], sorption neutral means that the surface doesn’t alter the bulk concentration of a species within the sample, see Fig. 7B at liner 725 bonded to cap 715).  
	In use, a volume of oral fluid is received by the collection tube and interaction is provided between the received oral fluid and the reagent component by gravity drawing the received oral fluid downward into the collection tube and into contact with the reagent component ([0055]-[0056], the reagent is coated onto the interior surface of the collection tube, [0006], a subject expectorates into a container, see Fig. 1A, which shows a funnel 105 for spitting into, located above collection tube 115. The saliva therefore flows down into the tube via gravity).
	The volume of the oral fluid is not substantially volumetrically modified by the reagent component ([0055], the additive will have negligible impact on the sample volume).
	Butlin fails to explicitly disclose:
That the reagent component is subsequently lyophilized within the collection tube;
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the buffer is a phosphate buffer, wherein the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants and solvents and has a moisture content as low as achievable by standard freeze drying technique.
(Slowey [0002]). Slowey teaches a lyophilized reagent component (Slowey [0115]). Slowey further teaches a phosphate buffer in lyophilized form (Slowey; [0089], [0115]). The lyophilized reagent component is essentially free of solvents and has a moisture content as low as achievable by standard freeze drying technique (during the lyophilization process, solvents will inherently be removed from the component, and the moisture content will be as low as a standard freeze drying technique. See the Claim Interpretation section for how the moisture content limitation is interpreted as any moisture content obtained by freeze drying). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent component in the device of Butlin to be a lyophilized reagent component as in Slowey. Slowey teaches that lyophilizing will provide better stability for long term storage and wider temperature conditions (Slowey [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buffer in the device of Butlin to be a phosphate buffer in lyophilized form as in Slowey. Slowey teaches that phosphate buffers can stabilize a sample for future testing, and, as previously mentioned, lyophilization will afford the buffer improved stability (Slowey; [0089], [0115]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent component of Butlin to be a lyophilized reagent component that is essentially free of solvents and has a moisture content as low as achievable by standard freeze drying technique as in Slowey. Slowey teaches that reducing moisture and solvent content by freeze drying will provide enhanced stability for long term storage and wider temperature conditions (Slowey [0115]).

That the reagent component is subsequently lyophilized within the collection tube;
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants.
	However, the lyophilized reagent component within the collection tube of modified Butlin appears substantially identical to a reagent component that is subsequently lyophilized within the collection tube. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
	Modified Butlin fails to explicitly disclose:
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants.
	Goertz is in the analogous field of biological assays for samples (Goertz [0029]) and teaches a surfactant-free lyophilized reagent (Goertz; [0029], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component of modified Butlin to be essentially free of surfactants as in Goertz, as Goertz teaches that surfactant-free reagents will prevent unwanted lysis of cells in the sample, thereby not interfering with cell-based bioassays (Goertz [0040]).
	Modified Butlin fails to explicitly disclose:
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Wang is in the analogous field of drug detection in saliva samples (Wang Abstract) and teaches a reagent component comprising lysozyme (Wang [0072]-[0073], Homogeneous immunoassays can also be used when utilizing the anti-THC antibodies of the present invention. Homogeneous immunoassays may be preferred for detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods, or compounds found in high concentration. In homogeneous techniques, bound or unbound antigens are enzyme-linked…enzymes useful in homogeneous immunoassays include lysozyme…). Wang further teaches trypsin (Wang [0072]-[0073], Enzymes useful in homogeneous immunoassays include…trypsin…). It would have been (Wang [0072]-[0073]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Butlin to comprise trypsin as in Wang, as Wang teaches that trypsin can be used as an enzyme to bond to antigens in the detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods (Wang [0072]-[0073]).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, fluoride, epicatechin, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Komeda is in the analogous field of biological sample preservation (Komeda; Abstract, [0108]-[0109]) and teaches epicatechin (Komeda; [0015], [0017], [0091], [0093], [0101], …epicatechin…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Butlin to comprise as epicatechin as in Komeda, as Komeda teaches that epicatechin, as type of polyphenol, has antibacterial properties (Komeda; [0015], [0017], [0091], [0093], [0101], [0130]). Butlin has established that antibacterial compounds are beneficial in an oral fluid sample collection device in order to stabilize the oral fluid sample (Butlin [0055]-[0056]).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, fluoride, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Musshoff is in the analogous field of drug detection in biological samples (Musshoff Abstract) and teaches fluoride (Musshoff; Abstract 1st Para., In a few regions in Germany the local authorities use systems containing sodium fluoride for taking a blood sample. Caused by inhibition of esterases in the taken sample COC is still detectable in blood samples., Abstract Last Para., A use of fluoride stabilized blood sampling systems is advised. This makes it easier to investigate the state of intoxication or to appraise the temporal connection between COC consumption and incident or blood sampling.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Butlin to comprise fluoride as in Musshoff, as Musshoff teaches that sodium fluoride can prevent in vitro decomposition of illicit drugs in a detection system, thereby enabling the illicit drugs to be more readily detected (Musshoff; Abstract 1st Para., Abstract Last Para.).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bahl is in the analogous field of oral fluid sample collection devices (Bahl Title) and teaches gentamicin (Bahl; Col. 2 Lns. 56-62, The preservative pouch contains the heretofore mentioned second distal seal. This seal is now broken during centrifugation. At this point, the oral sample which has been preserved through mailing is collected by within the mailing pouch and can be used to determine presence of various antibodies in any of a series well-known tests for the existence of such antibodies or other analytes., Col. 5 Lns. 31-39, The composition of the preservative will be an aqueous solution, containing the following ingredients in PBS…0.05 to 0.5% Gentamicin Sulfate…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Butlin to comprise gentamicin as in Bahl, as Bahl teaches that gentamicin can be used to preserve an oral sample for subsequent analysis (Bahl; Col. 2 Lns. 56-62, Col. 5 Lns. 31-39).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Politi is in the analogous field of quantification of doping agents in biological samples (Politi Abstract) and teaches O-glycosidase (Politi Pg. 6 Col. 2 4th Para., Recombinant human erythropoietin (rhEPO) is used as a doping agent in endurance sports because it enhances aerobic capacity by increasing red cell volume…enzymatic deglycosylation was used to overcome loss of sensitivity due to microheterogeneity (EPO undergoes post-translational carbohydrate chains attachment making this peptide a family of molecules instead of a single compound; consequently, the detected signal is split over numerous and therefore less intense peaks)…after removing the carbohydrate chains by a single-step procedure (using N-glycosidase, O-glycosidase, and neuraminidase), matrix-assisted laser desorption ionization (MALDI)-TOF-MS analysis enabled the detection of both intact glycoproteins and deglycosylated proteins in the picomole range.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the device of modified Butlin to further comprise O-glycosidase as in Politi, as Politi teaches the O-glycosidase can be used to remove carbohydrate chains in a sample to overcome loss of sensitivity in a sample to be detected (Politi Pg. 6 Col. 2 4th Para.), thereby enhancing the ability of the device to accurately detect an analyte in the sample.
	Modified Butlin fails to explicitly disclose:
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bauer is in the analogous field of analyte testing in a saliva sample (Bauer Col. 1 Lns. 5-11). Bauer teaches a phosphate buffer that is present in an amount sufficient for buffering a reagent component to a pH range of about 5.7 to about 6.5 (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Sodium phosphate may be used as a buffer to bring the pH of the sample in the range of 5.0 to 9.0, which is optimal for alcohol oxidase, an enzyme that is used for the detection of alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Col. 1 Lns. 5-11).
	Note: The instant Claims contain a large amount of functional language (ex: “configured for…”, “wherein, in use, a volume of oral fluid is received…”, “to minimize adherence”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Butlin discloses the sample collection device of claim 1. Modified Butlin further discloses that each of the collection tube and the cap comprise threads for engageably sealing the collection tube by screwing the cap onto the threads of the glass collection tube (Butlin; [0042], see Fig. 1A at container cap 110 and sample container 115).

Regarding claim 11, modified Butlin discloses the sample collection device of claim 1, Modified Butlin further discloses that the device is configured for receivingPage 2 of 11Appl. No: 16/225,019Docket No: 395/13 UTILReply Dated: June 16, 2021 an oral fluid sample to be tested for one or more analytes (the device of modified Butlin is capable of receiving an oral fluid sample, which is capable of being tested for one or more analytes). wherein the one (the analyte(s) in the oral fluid sample are the material worked upon, and do not limit apparatus claims, as they are not positively recited-see MPEP 2115. Further, it appears that the oral fluid introduced into the sample collection device of modified Butlin is capable of being tested for the above analyte(s)).

Regarding claim 20, Butlin discloses a method for collecting an oral fluid sample from a subject for analysis ([0003], [0006], [0009], a subject providing an oral fluid sample may be uncomfortable with spitting, and desire a shielding apparatus for privacy, [0044], the funnel 105 is opaque to shield a subject’s mouth, see Fig. 1A, this implies that a subject will spit into the sample collection device). The method comprises: 
	providing an oral fluid collection device comprising a borosilicate glass collection tube ([0054]). The collection tube has a reagent component disposed directly therein ([0055]-[0056]). The reagent component comprises anti-bacterial agents and a buffer ([0055]-[0056]). 
([0003], [0006], [0009], [0044], the funnel 105 is opaque to shield a subject’s mouth, see Fig. 1A, this implies that a subject will spit into the sample collection device). 
	Engageably sealing the collection tube of the oral fluid collection tube with a cap having an inert liner ([0042], see Fig. 1A at container cap 110 and sample container 115, [0057]-[0059], the cap includes a closure liner 725 for providing a sorption neutral surface, [0052], sorption neutral means that the surface doesn’t alter the bulk concentration of a species within the sample, see Fig. 7B at liner 725 bonded to cap 715). 
	Interaction is provided between the oral fluid and the reagent component by gravity drawing the oral fluid downward into the collection tube and into contact with the reagent component [0055]-[0056], the reagent is coated onto the interior surface of the collection tube, [0006], a subject expectorates into a container, see Fig. 1A, which shows a funnel 105 for spitting into, located above collection tube 115. The saliva therefore flows down into the tube via gravity). 
	The volume of the oral fluid is not substantially volumetrically modified by the reagent component ([0055], the additive will have negligible impact on the sample volume)Page 5 of 10Appl. No: 16/225,019.
	Butlin fails to explicitly disclose: 
That the reagent component is subsequently lyophilized within the collection tube;
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the buffer is a phosphate buffer in lyophilized form, wherein the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants and solvents and has a moisture content as low as achievable by standard freeze drying technique.
	Slowey is in the analogous field of sample collection (Slowey [0002]). Slowey teaches a lyophilized reagent component (Slowey [0115]). Slowey further teaches a phosphate buffer in lyophilized form (Slowey; [0089], [0115]). The lyophilized reagent component is essentially free of solvents and has a moisture content as low as achievable by standard freeze drying technique (during the lyophilization process, solvents will inherently be removed from the component, and the moisture content will be as low as a standard freeze drying technique. See the Claim Interpretation section for how the moisture content limitation is interpreted as any moisture content obtained by freeze drying). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent component in the method of Butlin to be a lyophilized reagent component as in Slowey. Slowey teaches that lyophilizing will provide better stability for long term storage and wider temperature conditions (Slowey [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buffer in the method of Butlin to be a phosphate buffer in lyophilized form as in Slowey. Slowey teaches that phosphate buffers can stabilize a sample for future testing, and, as previously mentioned, lyophilization will afford the buffer improved stability (Slowey; [0089], [0115]). Further, It would have been (Slowey [0115]).
	Modified Butlin fails to explicitly disclose:
That the reagent component is subsequently lyophilized within the collection tube;
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants.
	However, the lyophilized reagent component within the collection tube of modified Butlin appears substantially identical to a reagent component that is subsequently lyophilized within the collection tube. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin;
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5; and
That the lyophilized reagent component within the collection tube is essentially free of surfactants.
	Goertz is in the analogous field of biological assays for samples (Goertz [0029]) and teaches a surfactant-free lyophilized reagent (Goertz; [0029], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component of modified Butlin to be essentially free of surfactants as in Goertz, as Goertz teaches that surfactant-free reagents will prevent unwanted lysis of cells in the sample, thereby not interfering with cell-based bioassays (Goertz [0040]).
	Modified Butlin fails to explicitly disclose:
That the reagent component comprises gentamicin, lysozyme, fluoride, epicatechin, O-glycosidase, and trypsin; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Wang is in the analogous field of drug detection in saliva samples (Wang Abstract) and teaches a reagent component comprising lysozyme (Wang [0072]-[0073], Homogeneous immunoassays can also be used when utilizing the anti-THC antibodies of the present invention. Homogeneous immunoassays may be preferred for detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods, or compounds found in high concentration. In homogeneous techniques, bound or unbound antigens are enzyme-linked…enzymes useful in homogeneous immunoassays include lysozyme…). Wang further teaches trypsin (Wang [0072]-[0073], Enzymes useful in homogeneous immunoassays include…trypsin…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to comprise lysozyme as in Wang, as Wang teaches that lysozyme, a peptidoglycan cleaving enzyme, can be used as an enzyme to bond to antigens in the detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods (Wang [0072]-[0073]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to comprise trypsin as in Wang, as Wang teaches that trypsin can be used as an enzyme to bond to antigens in the detection of low molecular weight compounds, such as hormones, therapeutic drugs, and illegal drugs that cannot be analyzed by other methods (Wang [0072]-[0073]).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, fluoride, epicatechin, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
(Komeda; Abstract, [0108]-[0109]) and teaches epicatechin (Komeda; [0015], [0017], [0091], [0093], [0101], …epicatechin…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to comprise as epicatechin as in Komeda, as Komeda teaches that epicatechin, as type of polyphenol, has antibacterial properties (Komeda; [0015], [0017], [0091], [0093], [0101], [0130]). Butlin has established that antibacterial compounds are beneficial in an oral fluid sample collection device in order to stabilize the oral fluid sample (Butlin [0055]-[0056]).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, fluoride, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Musshoff is in the analogous field of drug detection in biological samples (Musshoff Abstract) and teaches fluoride (Musshoff; Abstract 1st Para., In a few regions in Germany the local authorities use systems containing sodium fluoride for taking a blood sample. Caused by inhibition of esterases in the taken sample COC is still detectable in blood samples., Abstract Last Para., A use of fluoride stabilized blood sampling systems is advised. This makes it easier to investigate the state of intoxication or to appraise the temporal connection between COC consumption and incident or blood sampling.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to comprise fluoride as in Musshoff, as Musshoff (Musshoff; Abstract 1st Para., Abstract Last Para.).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises gentamicin, and O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Bahl is in the analogous field of oral fluid sample collection devices (Bahl Title) and teaches gentamicin (Bahl; Col. 2 Lns. 56-62, The preservative pouch contains the heretofore mentioned second distal seal. This seal is now broken during centrifugation. At this point, the oral sample which has been preserved through mailing is collected by within the mailing pouch and can be used to determine presence of various antibodies in any of a series well-known tests for the existence of such antibodies or other analytes., Col. 5 Lns. 31-39, The composition of the preservative will be an aqueous solution, containing the following ingredients in PBS…0.05 to 0.5% Gentamicin Sulfate…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to comprise gentamicin as in Bahl, as Bahl teaches that gentamicin can be used to preserve an oral sample for subsequent analysis (Bahl; Col. 2 Lns. 56-62, Col. 5 Lns. 31-39).
	Modified Butlin fails to explicitly disclose:
The reagent component comprises O-glycosidase; and
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
	Politi is in the analogous field of quantification of doping agents in biological samples (Politi Abstract) and teaches O-glycosidase (Politi Pg. 6 Col. 2 4th Para., Recombinant human erythropoietin (rhEPO) is used as a doping agent in endurance sports because it enhances aerobic capacity by increasing red cell volume…enzymatic deglycosylation was used to overcome loss of sensitivity due to microheterogeneity (EPO undergoes post-translational carbohydrate chains attachment making this peptide a family of molecules instead of a single compound; consequently, the detected signal is split over numerous and therefore less intense peaks)…after removing the carbohydrate chains by a single-step procedure (using N-glycosidase, O-glycosidase, and neuraminidase), matrix-assisted laser desorption ionization (MALDI)-TOF-MS analysis enabled the detection of both intact glycoproteins and deglycosylated proteins in the picomole range.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lyophilized reagent component in the method of modified Butlin to further comprise O-glycosidase as in Politi, as Politi teaches the O-glycosidase can be used to remove carbohydrate chains in a sample to overcome loss of sensitivity in a sample to be detected (Politi Pg. 6 Col. 2 4th Para.), thereby enhancing the ability of the device to accurately detect an analyte in the sample.
	Modified Butlin fails to explicitly disclose:
That the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5.
(Bauer Col. 1 Lns. 5-11). Bauer teaches a phosphate buffer that is present in an amount sufficient for buffering a reagent component to a pH range of about 5.7 to about 6.5 (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Sodium phosphate may be used as a buffer to bring the pH of the sample in the range of 5.0 to 9.0, which is optimal for alcohol oxidase, an enzyme that is used for the detection of alcohol). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphate buffer and the reagent component in the method of modified Butlin so that the phosphate buffer is present in an amount sufficient for buffering the reagent component to a pH range of about 5.7 to about 6.5 as in Bauer, as Bauer teaches that this pH range is optimal for alcohol oxidase, which can be used for the detection of alcohol in a biological sample such as saliva (Bauer; Col. 5 Lns. 36-48, Col. 1 Lns. 34-49, Col. 1 Lns. 5-11).

Regarding claim 21, modified Butlin discloses the oral fluid sample collection device of claim 1. Modified Butlin further discloses that the device does not comprise a porous pad onto which the lyophilized reagent component is disposed (Butlin [0055]-[0056], the reagent is disposed directly into the tube, without a pad present. Further, [0010]-[0012] teach against using a pad in a collection device, see Claim 1 above at Slowey teaching a lyophilized reagent component in [0115]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butlin in view of Slowey, Goertz, Wang, Komeda, Musshoff, Bahl, Politi, and Bauer, as applied to claims 1, 2, 11, 20, and 21 above, further in view of Ingber et al. (US Pub. No. 2015/0173833; hereinafter Ingber; already of record).

Regarding claim 3, modified Butlin discloses the sample collection device of claim 1. Modified Butlin further discloses the collection tube (see Claim 1 above at Butlin teaching the collection tube in [0054]).
	Modified Butlin fails to explicitly disclose that the collection tube is internally silanized to minimize adherence of the analyte(s) in the fluid sample.
	Ingber is in the analogous field of diagnostic tools for biological samples (Ingber [0020]-[0021]) and teaches a surface that is silanized to minimize adherence of analyte(s) in the fluid sample (Ingber [0022], …the surface of the capture element can be modified to reduce non-specific binding of a microbe and/or microbial matter on the capture element material surface. In one embodiment, the surface of the capture element can be coated with a combination of perfluorocarbon-containing silanes and amino-containing silanes. In another embodiment, the surface of the capture element can be modified to create a slippery liquid-infused porous surface (SLIPS). In such embodiments, a fluid such as blood can flow through the device in the absence of anticoagulant without blood adhesion or coagulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collection tube in the device of modified Butlin to be internally silanized as in Ingber, as Ingber teaches that silanized coatings can be used to reduce non-specific (Ingber [0022]).

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-9 of their Remarks that Slowey does not teach a reagent component that is disposed directly in a collection tube and then subsequently lyophilized. The Applicant further asserts that a previously lyophilized reagent component will have a resulting physical matrix that is different from a reagent component that is deposited into a tube and then subsequently lyophilized. The Examiner respectfully disagrees. Absent any evidence that the resulting physical matrix will be different when the reagent is subsequently lyophilized beyond a mere assertion, a previously lyophilized reagent component appears substantially identical to a reagent component that is subsequently lyophilized. Therefore, the limitation of a subsequently lyophilized reagent component can be rejected under 35 U.S.C. 103 by the previously lyophilized reagent component taught by Slowey, absent any evidence of a nonobvious difference. See MPEP 2113, and the rejections to Claims 1 and 20 in the instant Office Action.
Applicant further argues on Pg. 8 of their Remarks that Slowey does not contemplate any collection other than sample collection in a pad. As such, Slowey would not teach that the volume of the oral fluid is not substantially volumetrically modified. However, as previously stated in the Non-Final Office Action mailed July 2, 2021, Slowey is relied upon merely for the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M./Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798